DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 16-23 in the reply filed on  22 November 2021 is acknowledged.  The traversal is on the ground(s) that the groups share a common use for high temperature fluids for coiled tubing applications.  This is not found persuasive because the common technical feature of the groups is a wellbore fluid comprising a base fluid and a crosslinked and branched polymeric fluid loss control agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US2017/0199296A1, which discloses a wellbore fluid comprising a base fluid and a crosslinked and branched polymeric fluid loss control agent formed from at least an acrylamide monomer and a sulfonated anionic monomer exhibits a LSRV greater than 20,000 ([005] and Table 7).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 16-23 are  objected to because of the following informalities:  claim 16 recites “at 120F at 3pm”, which appears to be “at 120°F at 3 rpm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the coiled tubing wellbore fluid".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 23  improperly recite the Markush group  in the form of  “selected from A, B, C”, or “selected from A, B and  C”,  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0376488A1 (Galindo) in view of US 2004/0132626 A1 (Guzman).
Regarding claims 16 and 22-23, Galindo teaches a method comprises extending a drill string into a well bore([0048]),  wherein  a drill bit is attached to the distal end of the drill string, and the drill string includes coiled tubing ([0038] and Fig. 1); pumping a drilling fluid downhole through the interior of the drill string ([0039]); and drilling at least a portion of a wellbore as the drill bit rotates  ( [0038] and [0046]), wherein the drilling fluid comprises a crosslinked  sulfonate-containing polymer  dispersed in a brine ([0046]),   the sulfonate-containing polymer may be branched and  comprises sulfonic acid –containing monomer repeat unit such as 2-acrytlamido-2-methylpropane sulfonic acid and vinyl sulfonate ([0010] and [0012]), and a second repeat unit such as acrylamide  and N-substituted acrylamide ([0014]), which meet the claimed monomers and polymeric fluid loss agent. 
Galindo teaches that the crosslinked  sulfonate-containing polymer is present in an amount sufficient to provide desired  viscosity and/or  fluid loss  properties to the drilling fluid ([0025]).
Galindo does not expressly discloses the instantly claimed low shear rate viscosity of the drilling fluid. 

	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to adjust the amount of the polymer of Galindo in the drilling fluid to provide sufficient low shear rate viscosity required for a drilling mud as taught by Guzman. The rationale to do so would have been the motivation provided by the teachings of Guzman that to do so would predictably suspend the cuttings in the borehole  and prevent fluid loss ([0007]), which are desirable by Galindo ([0025]). 
	 Regarding claim 17, Galindo teaches the drilling fluid comprises a breaker ([0032]), which anticipates reducing the viscosity. 
	
Claims  18- 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo in view of Guzman as applied to claims 16, 17 and 22-23 above, and further in view of US2014/0121136A1 (Mirakyan).
The combined teachings of Galindo and Guzman are set forth above. 
	Regarding claims 18 and 19,  neither Galindo nor Guzman teaches the instantly claimed esters of dicarboxylic acids breakers. 
	Mirakayan teaches that esters such as dimethyl adipate, dimethyl glutarate and dimethyl succinate  are effective breakers to clean up polymer-based filtercakes from drilling operation at high temperature ([0003], [0009], [0038] and [0050]).
At the time the invention was made it would have been obvious for a person  of ordinary skill in the art to include the ester breakers or mixture thereof  of Mirakayan in the method of Galindo and Guzman since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a high temperature  breaker. See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988);  and  it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the same purpose, in the instant case, a mixture of dimethyl adipate, dimethyl glutarate and dimethyl succinate  as a breaker. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).

Regarding claim 21,   while Galindo teaches drilling through a hydrocarbon-containing portion of the wellbore ([0036]),  neither Galindo nor Guzman  expressly teaches initiating production of hydrocarbon from the reservoir.  However, it is well known to one of ordinary skill in the art that hydrocarbon production occurs after drilling a well and establishing a flow path from the formation into the well  as evidenced by Mirakayan ([0002] and [0003]).   Thus it would have been obvious for a person of ordinary skill in the art to initiate production of hydrocarbon following the drilling operation and viscosity reduction of Galindo, Guzman and Mirakayan.  
  
Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Galindo in view of Guzman as applied to claims 16, 17 and 22-23 above, and further in view of US Patent 6131661 (Conner).
The combined teachings of Galindo and Guzman are set forth above. 
Regarding claim 20,  neither Galindo nor Guzman teaches the instantly claimed t-butyl hydro peroxide breaker.
Conner teaches that t-butyl hydro peroxide is effective to break filtercake formed by drilling fluid at high borehole temperature  (col.3, line 15-25 , col. 4, line 15-25, col.5, line 20-36).
 At the time the invention was made it would have been obvious for a person  of ordinary skill in the art to include the t-butyl hydro peroxide  breaker of Conner in the method of Galindo and Guzman prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a high temperature  breaker.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766